IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

COPIERS NORTHWEST, INC., a
Washington corporation,                          No. 75/A^-3
                    Appellant,                   DIVISION ONE

             v.                                  UNPUBLISHED OPINION


GIFFORD SILVER,                                  FILED: MAYO92016
                     Respondent.



      Per Curiam. Appellant Copiers Northwest, Inc. and respondent Gifford Silver

have agreed and stipulated that the trial court orders denying a motion for a change of

judge and vacating default should be reversed without prejudice for Gifford to re-note a

motion to vacate default before a different judge. The parties also stipulate that costs of

$490 should be awarded to Copiers Northwest. We accept the parties' stipulation. The

trial court orders denying a motion for a change of judge and vacating default are

reversed, and the matter is remanded to the trial court before a different trial judge for

further proceedings without prejudice for Gifford to re-note a motion to vacate default.

Costs of $490 are awarded to Copiers Northwest. Silver should pay the amount. ~              -

       Reversed and remanded.                                                         -^
                                                                                       i


                                                  For the court:       •}

                                                      Q.              V               ro

                                                           Pf-
                                                       Wt^T
                                                      I/xc/U^y . ftQ)